Title: To James Madison from William Jarvis, 4 October 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 4 Octr. 1806

I had the honor to write you under date of the 27 Ulto. with a postcrip of the 1st. Instant by the Brig Frederick Captn. Hulen via Boston.  Last evening the Earl of Rosslyn left his card at my House to take his leave (P. P. C.).  This was altogether unexpected to me & I beleive to every body.  I have seen no-body to learn any thing about this sudden departure nor have time before this Vessel sails, the Captain now waiting for this letter.
Inclosed is a leter received about two hours Since by the late Swedish Minister at Madrid, from Mr. Erving.  With entire Respect I have the honor to be Sir Yr mo. Ob. Servts.

Wm. Jarvis

